Citation Nr: 1000459	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1968.  In September 1968 the Veteran was awarded the Purple 
Heart for wounds received in connection with military 
operations against a hostile force.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for a disability rating in excess of 10 
percent for a lumbar spine disability, and denied his claims 
for service connection for right and left leg disabilities.

The Veteran did not report for a hearing that was scheduled 
to take place before a Veterans Law Judge at the RO in 
October 2009.  His hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran's most recent VA examination took place in March 
2005.  In his September 2006 notice of disagreement, the 
Veteran asserted that his lumbar spine disability had 
worsened since the time of the last examination in March 
2005.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his service-connected disability.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (Apr. 7, 
1995), 60 Fed. Reg. 43186 (1995).

In a February 2007 statement, the Veteran indicated that he 
had continued to receive regular private treatment for his 
back disability during 2006.  The most recent private records 
in the file are dated in June 2005.  As comprehensive private 
treatment records pertaining to the lumbar spine are 
outstanding, are relevant to the Veteran's claim for an 
increased rating, and have not yet been requested, an attempt 
to obtain them should be made.

The RO sent the Veteran a January 2005, VCAA letter, which 
informed the Veteran generally that if he had evidence that 
he had not previously submitted, concerning the level of his 
disabilities he should submit it or tell them about it.  VA, 
however, has adopted a regulation requiring that when it 
becomes aware of private treatment records it will 
specifically notify the claimant of the records and provide a 
release to obtain the records.  If the claimant does not 
provide the release, VA has undertaken to request that the 
claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).  
Since becoming aware of the private treatment records, it 
does not appear that VA has followed the procedures outlined 
in 38 C.F.R. § 3.159(e)(2).


With respect to the Veteran's claims for service connection 
for right and left leg disabilities, the Veteran has 
contended that he has numbness related to his back 
disability.  The neurologic manifestations of his back 
disability are for consideration in evaluating that 
disability.  As such, the back and leg disability claims are 
inextricably intertwined.   Moreover, it is not possible to 
determine the neurologic manifestations of the back 
disability without a current examination.

The service records associated with his service-connected 
residuals of the shrapnel wounds are not contained within the 
file.  These records are pertinent to the evaluation of the 
back disability and in determining whether there are any 
associated disabilities of the lower extremities.  Hence, VA 
has an obligation to seek these records.  Moore v. Shinseki, 
555 F.3d 1369 (Fed. Cir. 2009).  It appears that the RO 
previously requested records of specific treatment in 
service, and that a request for all available service 
treatment records could yield additional records.

Accordingly, the case is REMANDED for the following actions:

1.  Request all of the Veteran's 
service treatment records, including 
records of treatment for fragment 
wounds in April 1968, from the National 
Personnel Records Center, in addition 
to any suggested alternative sources.  
A formal determination, pursuant to 38 
C.F.R. § 3.159(c)(2) (2009), must be 
entered if it is determined that 
additional records do not exist or that 
efforts to obtain them would be futile.  
In the event that it is determined that 
the records are unavailable, provide 
the Veteran with appropriate notice 
under 38 C.F.R. § 3.159(c), and give 
him an opportunity to respond.

2.  After obtaining the Veteran's 
authorization, associate with the 
claims file all records dated since 
June 2005 pertaining to treatment for a 
lumbar spine disability from John 
Peluso, M.D., at 2377 Boston Road, 
Boston Road Medical Associates, 
Wilbraham, Massachusetts, and from any 
other physician identified by the 
Veteran.  All efforts to obtain these 
records should be fully documented.

3.  After any additional treatment 
records have been associated with the 
file, schedule the Veteran for an 
examination to determine the severity 
of his lumbar spine disability, 
including any associated neurological 
impairment.  The examiner should be 
provided with the Veteran's claims 
file.  Any opinion provided should be 
supported by a full rationale.  The 
examiner should specifically:

a)  Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right rotation), 
expressed in degrees, as well as 
state whether there is any favorable 
or unfavorable ankylosis of the back.  

b)  Determine whether the back 
exhibits weakened movement, excess 
fatigability, incoordination pain or 
flare-ups attributable to the service 
connected back disorder.  These 
determinations should be expressed in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, incoordination, pain or 
flare ups.  For example, the examiner 
should report the point in the range 
of motion when pain becomes apparent.

c)  Identify any associated 
neurological deformities associated 
with the service-connected back 
disorder.  The severity of each 
neurological sign and symptom should 
be reported.  In this regard, the 
examiner should address the 
Veteran's complaints of weakness and 
radiating pain in the lower 
extremities.  If a separate 
neurological examination is needed 
one should be scheduled.  

d) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of any nerve.  
Identify any affected nerve, and 
state the severity of the impairment 
of the nerve affected.

e) State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the episodes over the 
past 12 months should be reported.  

The examiner should note that for VA 
purposes an incapacitating episode is 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician.

f)  The examiner should determine 
whether the back disability is 
manifested by weakened movement, 
excess fatigability, incoordination, 
flare-ups or pain.  These 
determinations should be expressed in 
terms of the degree of additional 
range-of-motion loss due to any 
weakened movement, excess 
fatigability, incoordination, flare-
ups, or pain.

g)  If the physician determines that 
the Veteran's right and left leg 
complaints are unrelated to his 
service-connected lumbar spine 
disability, the examiner should 
provide an opinion as to whether it 
is as likely as not (50 percent 
probability or greater) that the 
Veteran's has a left or right leg 
disability related to an injury 
sustained in service, including the 
alleged shrapnel injuries of the 
back.   

In offering this opinion, the 
examiner should specifically 
acknowledge and comment on the 
Veteran's report of a continuity of 
symptoms related to the injury since 
service.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that 
an examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service 
injury and instead relied on the 
absence of evidence in the service 
medical records to provide a 
negative opinion).

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

4.  Then, readjudicate the claims.  If 
action remains adverse, issue a 
supplemental statement of the case. 
Then, return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

